1

2

3                                 UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6    HENRY JOHNSON,                                      Case No. 3:18-cv-00521-MMD-WGC
7                                       Petitioner,
            v.                                                           ORDER
8
     STATE OF NEVADA, et al.,
9
                                    Respondents.
10

11          The Federal Public Defender entered a notice of appearance on Petitioner’s behalf

12   in this case. (ECF No. 8.)

13          It is therefore ordered that the Federal Public Defender, through Kimberly Anne

14   Sandberg, Esq., is appointed as counsel for Petitioner pursuant to 18 U.S.C. §

15   3006A(a)(2)(B). Counsel will represent Petitioner in all federal proceedings related to this

16   matter, including any appeals or certiorari proceedings, unless allowed to withdraw.

17          It is further ordered that Petitioner will have until up to and including one hundred

18   twenty days from entry of this order within which to file an amended petition and/or seek

19   other appropriate relief. Neither the foregoing deadline nor any extension thereof signifies

20   or will signify any implied finding as to the expiration of the federal limitation period and/or

21   of a basis for tolling during the time period established. Petitioner at all times remains

22   responsible for calculating the running of the federal limitation period and timely asserting

23   claims, without regard to any deadlines established or extensions granted herein. That is,

24   by setting a deadline to amend the petition and/or by granting any extension thereof, the

25   Court makes no finding or representation that the petition, any amendments thereto,

26

27
28
1    and/or any claims contained therein are not subject to dismissal as untimely. See Sossa

2    v. Diaz, 729 F.3d 1225, 1235 (9th Cir. 2013).

3           It is further ordered that Respondents must file a response to the amended petition,

4    including potentially by motion to dismiss, within sixty days of service of an amended

5    petition, and that Petitioner may file a reply thereto within thirty days of service of the

6    answer. The response and reply time to any motion filed by either party, including a

7    motion filed in lieu of a pleading, will be governed instead by Local Rule LR 7-2(b).

8           It is further ordered that any procedural defenses raised by Respondents to the

9    counseled amended petition must be raised together in a single consolidated motion to

10   dismiss. Procedural defenses omitted from such motion to dismiss will be subject to

11   potential waiver. Respondents may not file a response in this case that consolidates their

12   procedural defenses, if any, with their response on the merits, except pursuant to 28

13   U.S.C. § 2254(b)(2) as to any unexhausted claims clearly lacking merit. If Respondents

14   do seek dismissal of unexhausted claims under § 2254(b)(2): (a) they must do so within

15   the single motion to dismiss not in the answer; and (b) they must specifically direct their

16   argument to the standard for dismissal under § 2254(b)(2) set forth in Cassett v. Stewart,

17   406 F.3d 614, 623-24 (9th Cir. 2005). In short, no procedural defenses, including

18   exhaustion, may be included with the merits in an answer. All procedural defenses,

19   including exhaustion, instead must be raised by motion to dismiss.

20          It is further ordered that, in any answer filed on the merits, Respondents must

21   specifically cite to and address the applicable state court written decision and state court

22   record materials, if any, regarding each claim within the response as to that claim.

23          It is further ordered that any state court record and related exhibits filed herein by

24   either Petitioner or Respondents must be filed with a separate index of exhibits identifying

25   the exhibits by number. The CM/ECF attachments that are filed must also be identified

26   by the number or numbers of the exhibits in the attachment. If the exhibits filed will span

27   more than one ECF Number in the record, the first document under each successive ECF

28                                                2
1    Number must be either another copy of the index, a volume cover page, or some other

2    document serving as a filler, so that each exhibit under the ECF Number thereafter will

3    be listed under an attachment number (i.e., Attachment 1, 2, etc.).

4          It is further ordered that the hard copy of any exhibits filed by either counsel must

5    be delivered—for this case—to the Reno Clerk’s Office.

6

7          DATED THIS 25th day of January 2019.
8

9                                                    MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                               3
